Case 3:19-cv-03362-MCR-HTC Document 22 Filed 02/14/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

WARD DEAN,

Plaintiff
Case No. 3:19-CV-3362-MCR-HTC

ee ieee ne ee ee”

UNITED STATES OF AMERICA, )

)
Defendant. )

)

 

REPLY MEMORANDUM IN SUPPORT OF
PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT

The United States' summary judgment motion response
memorandum shows: (1) its motion to dismiss for failure to state a claim is
baseless, and (2) Dean is entitled to judgment as a matter of law. To either
showing, Dean need not reply.

However, Dean files this reply memorandum for cause. That is, the
United States slipped into its response a "new matter” not addressed in the
original supporting memorandum." See N.D. Fla. Loc. R. 56.1(D). But that

matter, a U.S. Supreme Court opinion, does not help the United States.

 
Case 3:19-cv-03362-MCR-HTC Document 22 Filed 02/14/20 Page 2 of 7

INTRODUCTION

Dean filed his complaint against the United States under 26 U.S.C. §
7433(a). He alleges that certain IRS employees, in creating and collecting
tax period 1997 interest amounts from him after the Collection Statute
expired, in order to provide new debts for incoming levy payments to
satisfy, subjected him to reckless, or intentional, or negligent, tax collection
actions.

Specifically, Dean complains that those IRS employees unlawfully
created arbitrary, unassessed “interest charges” to maintain a monthly levy
on his Social Security benefits, for each of 24 months, past the 10-year
collection statute expiration date (CSED).

The summary judgment record shows that those IRS employees
maintained their unlawful collection actions against Dean even though
they had (A) expunged the liabilities underlying the original levy, (B)
extinguished its related assessments, and (C) released its statutory liens.
That record also shows that the same IRS employees created post-CSED

interest charges against Dean to allow a previously lawful levy to continue.
Case 3:19-cv-03362-MCR-HTC Document 22 Filed 02/14/20 Page 3 of 7

Dean therefore requests that the Court order the United States to pay him
actual, direct economic damages, in the amount of $64,818.00.
ARGUMENT

The United States does not genuinely dispute any issue of material
facts. It merely disagrees with the conclusions that the Court should draw
from the material facts. But its legal position is unsound.

The United States defends the IRS's levy actions against Dean's Social
Security benefits with this legal position —

"Tax liabilities arise by operation of law upon assessment, and exist
until the debt is satisfied. See Manning v. Seeley Tube & Box Co. of New
Jersey, 338 U.S. 561, 565-66 (1950)."_ (Doc. 21 [U.S. Opposition to Summary
Judgment] at 4).

Yet Manning did not observe that tax liabilities "exist until the debt is
satisfied." And no wonder.

First, Manning merely applied the "use of money" principle as a
statutory construction tool. That principle says a party must pay interest to
compensate the other party for the time that it had use of that other party's

money. But the "use of money" principle does not apply here. The United

States does not argue otherwise.
Case 3:19-cv-03362-MCR-HTC Document 22 Filed 02/14/20 Page 4 of 7

Second, even if Manning holds that tax liabilities "exist until the debt
is satisfied," that holding would be meaningless because it could not
contradict the statutory language employed in the Internal Revenue Code
as interpreted by the U.S. Treasury Regulations. That language entitles
Dean to summary judgment.

The United States concedes that the IRS released its tax period 1997
statutory tax lien it held against Dean's property and property rights. (Doc.
12 [Motion to Dismiss] at 3). The Internal Revenue Code, however, permits
the IRS to release a statutory tax lien only if:

"The [IRS] finds that the liability for the amount assessed, together
with all interest in respect thereof, has been fully satisfied or has become
legally unenforceable." 26 U.S.C. § 6325(a)(1). (emphasis added)

The United States asserts, correctly, that Dean did not fully satisfy his
1997 tax liabilities. (Doc. 21 (U.S. Opposition to Summary Judgment] at 4).
The IRS released its related statutory tax lien because it found that Dean's

tax period 1997 tax liabilities had become “legally unenforceable.” See 26

U.S.C. § 6325(a)(1).
Case 3:19-cv-03362-MCR-HTC Document 22 Filed 02/14/20 Page 5 of 7

The Court can readily determine when Dean's tax period 1997 tax
liabilities became "legally unenforceable.” See 26 C.F.R. § 301.6325-1(a)(1)
(providing that "the liability for the payment of the tax continues ...until
the expiration of the statutory period for collection").

The parties do not dispute that the "expiration of the statutory period
for collection" of Dean's 1997 tax liabilities was September 3, 2017. On that
day, Dean's "liability for the payment of" those liabilities ended. See 26
C.F.R. § 301.6325-1(a)(1). On that day, too, the IRS's levy on Dean's Social
Security benefits was required to end. See also 26 U.S.C. § 6601(g) (interest
on any tax may be assessed and collected only "during the period within
which the tax to which such interest relates may be collected").

But the IRS's levy —unlike Dean's liability, its assessments, and its
liens—did not end as of September 3, 2017. Nor did it end in the next 24
months. To maintain the levy after Dean’s debts were written off, the IRS
must provide debts for the incoming levy payments to apply to. In what
are clearly “new” collection actions, the IRS creates monthly, matching

interest charges when there is no underpayment against which to calculate
Case 3:19-cv-03362-MCR-HTC Document 22 Filed 02/14/20 Page 6 of 7

the interest, and in utter disregard of IRC requirements for determining
and assessing interest. (Doc. 20, Plaintiff’s Memorandum in Support of
Summary Judgment, I] 63 — 86.) The creation of these lawless charges in
reckless or negligent disregard of IRC requirements has damaged Dean in
the amount of $64,818.00. The United States is liable to Dean for those
damages under 26 U.S.C. § 7433.
CONCLUSION

IRS employees perform monthly collection actions in disregard of the
law in order to continue a levy on Dean's Social Security benefits to collect
a tax debt that has become legally unenforceable. Those IRS employees'
post-CSED levy actions, specifically the creation of “interest charges” in
disregard of IRC requirements—after the IRS had properly expunged
Dean's liabilities, extinguished its assessments, and released its liens—were
reckless, intentional, or at very least negligent collection actions.

The IRS's unlawful post-CSED collection actions caused Dean actual,

direct economic damages, from the loss of his Social Security benefits, in

 
 

C—O $a ar,

Case 3:19-cv-03362-MCR-HTC Document 22 Filed 02/14/20 Page 7 of 7

the amount of $64,818.00. Dean is entitled to that sum as a matter of law

under IRC § 7433 — by summary judgment.

Respectfully submitted this 14 day of February, 2020.

py: Lv Qo

Ward Dean, plaintiff, pro se

6708 Plantation Road, Ste C-1
Pensacola, Florida 32504

Phone 850-293-0278

Email: warddeanmd@protonmail.com

 

 

WORD COUNT CERTIFICATION

Pursuant to Northern District of Florida local rule 7.1(F) this REPLY
MEMORANDUM IN SUPPORT OF PLAINTIFF'S MOTION FOR
SUMMARY JUDGMENT contains 1,002 words, not including the case
style, signature block and certificates.

CERTIFICATE OF SERVICE

On February 14, 2020, I certify that a copy of this REPLY MEMORANDUM IN
SUPPORT OF PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT was served
on Defendant's counsel by certified U.S. Mail to:

Conor P. Desmond

NDFL NextGen CM/ECF Trial Attorney,

Tax Division U.S. Department of Justice

P.O. Box 14198

Ben Franklin Station Washington, D.C. 20044

ft . (v) * 202-514-4963 (f)
By: of (Yo

Ward Dean, plaintiff, pro se

 
